Exhibit 10.40

Exexution Copy

IP LIBRARY SERVICES AND R&D AGREEMENT

relating to

Project Dice

between

NXP B.V.

and

DSP GROUP LTD.

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   1



--------------------------------------------------------------------------------

Contents

 

1

  

Definitions and Interpretation

   3

1.1

  

Definitions

   3

2

  

Scope of Services

   6

3

  

Committed R&D Services

   7

4

  

Maintenance Services

   7

5

  

Support Services

   8

6

  

Additional Services

   9

7

  

Failure Analysis Services

   10

8

  

Improvements

   10

9

  

Governance

   10

10

  

Costs

   10

11

  

Invoicing and Payment

   10

12

  

Disclaimer and Limitation of Liability

   11

12.1

  

No Warranties

   11

12.2

  

Limitation of Liability

   11

13

  

Duration

   12

14

  

Termination and Assignment

   12

15

  

Miscellaneous

   13

Annexes

 

1.

   Intentionally left blank

2.

   Committed R&D Services

3.

   Maintenance Services

4.

   Support Services and Procedures

5.

   Pricing

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   2



--------------------------------------------------------------------------------

IP LIBRARY SERVICES AND R&D AGREEMENT

THIS AGREEMENT IS MADE BETWEEN:

 

(1) NXP B.V., a limited liability company incorporated in the Netherlands, with
corporate seat in Eindhoven, the Netherlands, and address at High Tech Campus
60, Eindhoven, the Netherlands (“NXP”), and

 

(2) DSP GROUP LTD., a private company with limited liability incorporated under
the laws of Israel, with corporate seat in Herzeliya, Israel, and having its
address at 5 Shenkar Street, Herzeliya, 46120, Israel, entering into this
Agreement on behalf of itself and its wholly-owned Affiliates (collectively,
“DSPG”);

WHEREAS:

 

  (A) By share and business sale agreement between NXP and DSPG of 4 September
2007, DSPG has acquired NXP’s cordless and IP terminals business (the
“Operations”);

 

  (B) NXP will continue to provide certain services for the Operations for a
limited period of time, in order to assist DSPG to achieve a smooth transition
of the Operations to DSPG and prepare the continuation of the Operations
independent of NXP; and

 

  (C) The services shall be provided on such terms as applicable to similar
services provided to NXP’s business units, on the understanding that the quality
or scope of the services as provided to the Operations before the Closing Date
will not be materially reduced or otherwise materially adversely changed.

IT IS HEREBY AGREED AS FOLLOWS:

 

1 DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

When used in this Agreement, the following capitalised terms shall have the
meanings set forth below:

 

Additional Services

   has the meaning set forth in clause 6.1.

Affiliate

   has the meaning set forth in the SBSA.

Agreement

   means this IP Library Services and R&D Agreement (including all Annexes
hereto), as the same may be amended or supplemented from time to time in
accordance with the provisions hereof.

Application Field

   has the meaning set forth in the IPTLA.

Business Know-How

   has the meaning set forth in the IPTLA.

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   3



--------------------------------------------------------------------------------

Business Software

   has the meaning set forth in the IPTLA.

Closing Date

   has the meaning set forth in the SBSA.

Committed R&D Services

   has the meaning set forth in clause 3.

[*] Know How

   has the meaning set forth in the IPTLA.

Derivative

   means a product that is within the same product family as a Product, having
for example a different memory configuration, a different I/O configuration
and/or different peripherals than the Product.

Error

   means a reproducible failure of an item of Serviced Know How to perform in
accordance with the specifications therefor.

Improvements

   has the meaning set forth in clause 8.

Incident

   means the occurrence of an Error or a series of contemporaneously occurring
Errors resulting from the same cause.

IPTLA

   means the Intellectual Property Transfer and License Agreement as defined in
the SBSA.

Know-How

   has the meaning set forth in the IPTLA.

Maintenance Services

   means the services described in clause 4.

MSCA

   means the Manufacturing Services Collaboration Agreement as defined in the
SBSA.

NXP Business Days

   means those days on which the relevant entity of NXP regularly conducts its
business. “Business Day,” as used in clause 11.3 and 14.1, has the meaning set
forth in the SBSA.

NXP Corp. I&T

   means NXP’s Corporate Innovation and Technology organisation (and any
successors thereto).

NXP DSP-IC

   means the NXP DSP Innovation Center (and any successors thereto). The NXP DSP
Innovation Center provides services around the [*] Technology.

NXP Know-How

   has the meaning set forth in the IPTLA.

NXP Software

   has the meaning set forth in the IPTLA.

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   4



--------------------------------------------------------------------------------

NXP Standard Design Environment    means the NXP-DE consisting of the NXP design
environment releases supported in [*] including [*]. Products    has the meaning
set forth in the IPTLA. [*] Technology    has the meaning set forth in the
IPTLA. Release Notes    means, with respect to an update to an item of Serviced
Know How, NXP’s standard release notes describing the technical requirements for
implementation of such update, as generally distributed and required within NXP.
RF Blocks    means the following NXP proprietary RF CMOS blocks that have been
developed, or are currently being developed, within NXP’s RFCMOS project: [*].
SBSA    means the Share and Business Sale Agreement between NXP and DSPG dated 4
September, 2007 in respect of the sale and purchase of shares and business of
the Operations. Serviced Know How    means deliverables of NXP Know-How, NXP
Software, [*] Technology and [*] Know How. Services    means all services
provided and to be provided under this Agreement. Support Services    means the
services described in clause 5. Taxation or Tax    Shall have the meaning set
forth in the Umbrella Transition Services Agreement. Umbrella Transition
Services Agreement    means the Umbrella Transition Services Agreement as
defined in the SBSA. Updates    means those bug fixes, error corrections,
functional bug fixes, patches, upgrades and other additions and modifications
that are available from time to time within NXP.

 

1.2 Any other capitalized term used in this Agreement but not defined herein
shall have the meaning as ascribed thereto in the IPTLA and/or the SBSA. This
Agreement describes services to be provided to DSPG in order to enable DSPG to
fully enjoy the rights granted under the IPTLA and does not limit or expand the
scope of rights in Serviced Know How granted under the IPTLA.

 

1.3

Any reference in this Agreement to a liability or obligation of NXP shall be
deemed to incorporate a reference to an obligation on the part of NXP to procure
that the relevant liability is discharged or obligation is performed by any of
the relevant Affiliates or other members of NXP group, subject to the terms set
out in this Agreement; and any reference in this Agreement to a liability or
obligation of DSPG shall be deemed to incorporate a reference to an obligation
on the part of DSPG to

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   5



--------------------------------------------------------------------------------

 

procure that the relevant liability is discharged or obligation is performed by
any of the relevant members of DSPG group, subject to the terms set out in this
Agreement.

 

1.4 Whenever used in this Agreement, the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.

 

1.5 No provision of this Agreement shall be interpreted against a Party solely
as a result of the fact that such Party was responsible for the drafting of such
provision, it being acknowledged that the Parties and representatives of the
Parties have participated in the drafting and negotiating of this Agreement.

 

1.6 The clause and paragraph headings and table of contents contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

2 SCOPE OF SERVICES

 

2.1 The Services provided are based on and designed for use with the NXP
Standard Design Environment, which is to say that (a) NXP will not provide
Support Services for any Serviced Know How to the extent that it is used in
another design environment, (b) NXP is not obliged to provide Additional
Services with respect to or for application in another design environment,
(c) DSPG acknowledges that Maintenance Services are standardised for the NXP
Standard Design Environment and Updates may not function in another design
environment, and (d) DSPG acknowledges that Failure Analysis Services are
standardised for the NXP Standard Design Environment and may not function with
portions of products developed in another design environment.

 

2.2 The Services provided are based on and designed for use with Serviced Know
How which has not been altered or modified other than by or for NXP (“Unmodified
Serviced Know How”), which is to say that (a) NXP will not provide Support
Services for Serviced Know How deliverables that have been altered or modified
other than by or for NXP (“Modified Serviced Know How”), (b) NXP is not obliged
to provide Additional Services with respect to Modified Serviced Know How,
(c) DSPG acknowledges that Maintenance Services are standardised for Unmodified
Serviced Know How only and the updates provided to DSPG pursuant to the
Maintenance Services may not function with Modified Serviced Know How, and
(d) DSPG acknowledges that Failure Analysis Services are standardised for
Unmodified Serviced Know How only and may not function on Modified Serviced Know
How.

 

2.3 NXP regularly issues Release Notes and DSPG acknowledges that it is
considered best practice to follow such Release Notes. DSPG acknowledges that
Updates are standardised for supported versions of the Serviced Know How only
and may not function with versions of Serviced Know How which have been declared
end-of-life in accordance with clause 13.4 (“Outdated Versions”). NXP is not
obliged to provide any Support Services or Additional Services with respect to
any Outdated Version of any Serviced Know How. In addition, if DSPG fails to
implement an Update to any Serviced Know How in accordance with the applicable
Release Notes, NXP is not obligated to provide Support Services with respect to
any Error in such Serviced Know How that is corrected by such Update.

 

2.4 Without prejudice to clauses 3.1, 3.4, 5.2, 5.5 or 5.6 or the R&D
Agreements, the Services shall be provided under conditions equal to the
conditions under which comparable services are also provided to NXP’s business
units; provided, however, that the quality or scope of the Services will not be
materially reduced or otherwise materially adversely changed.

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   6



--------------------------------------------------------------------------------

2.5 In so far as NXP should subcontract or outsource the provision of Services
under this Agreement to third parties, NXP shall ensure that such third parties
shall provide their services in accordance with the terms and conditions of this
Agreement, and the acts and omissions of such third parties shall be deemed acts
and omissions of NXP for the purposes of this Agreement.

 

2.6 This Agreement does not grant any rights under Serviced Know How outside the
scope of the licenses granted to DSPG under the IPTLA and does not include
services with respect to any know how, software or technology other than the
Serviced Know How.

 

2.7 DSPG shall provide NXP promptly upon NXP’s reasonable request with
information in DSPG’s possession and reasonable access to its premises, in each
case to the extent necessary in order for NXP to provide the Services. DSPG
shall retain ownership of all such information. NXP shall keep such information
in strict confidence, shall not use such information except as necessary to
perform the Services, shall not disclose such information to any third parties,
and shall only provide access to such information to NXP employees that have a
need to know such information in order to perform the Services.

 

3 COMMITTED R&D SERVICES

 

3.1 NXP will provide to DSPG the services set out in the agreements attached
hereto in Annex 2 (the “Committed R&D Services”) under the terms and conditions
of those agreements (“R&D Agreements”), and otherwise under the terms of this
Agreement (in particular clause 8, 9 and 11, 12, 14 and 15).

 

3.2 The Committed R&D Services described in each R&D Agreement shall be provided
for the term specified in such R&D Agreement.

 

3.3 Additional R&D services may be requested and agreed as Additional Services
in accordance with clause 6.

 

3.4 If DSPG requests any memory instance for use in a Product or Derivative and
NXP has such memory instance available in its library, then NXP shall provide
DSPG with such memory instance, or if the necessary memory compiler is available
within NXP, NXP shall develop and provide to DSPG such memory instance within
[*] of DSPG’s request (provided that if DSPG becomes aware of its need for a
memory instance more than [*] in advance, DSPG will try to give NXP more than
[*] to develop the memory instance, and if DSPG becomes aware of its need for
any memory instance less than [*] in advance, NXP will try to develop the memory
instance in less than [*]), against payment of the fee set forth in Annex 5
applicable to Additional Services (for avoidance of doubt, DSPG’s request will
not be deemed a request for Additional Services, and Section 6 will not apply to
such request). The memory instances provided to DSPG pursuant to this clause 3.4
shall be considered as NXP Know-How for the purpose of this Agreement and the
rights of use granted in respect thereof.

 

4 MAINTENANCE SERVICES

 

4.1

NXP will, subject to the payment of the applicable fees by DSPG as set out in
Annex 5 (Pricing), provide to DSPG (a) Updates to Serviced Know How to the
extent required to maintain compatibility with the NXP Standard Design
Environment or the NXP’s foundry specifications (including library
requalification, changes in design rules or in parameters), including as set
forth in Annex 3 (for avoidance of doubt, such Updates will include all Updates
to the NXP Standard Design Environment), and (b) other Updates to Serviced Know
How that NXP Corp. I&T or DSP-IC make available to other NXP business units. NXP
will deliver each such Update to DSPG as soon

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   7



--------------------------------------------------------------------------------

 

as reasonably possible after such Update becomes available within NXP. In
addition, NXP will provide to DSPG Updates to Serviced Know How developed by
Non-Specialised BU’s once available internally in the relevant Non-Specialised
BU’s, and NXP will notify DSPG upon the availability of such Updates by email to
the designated person(s) within DSPG.

 

4.2 DSPG will be informed beforehand of any planned updates. Updates will be
provided on appropriate media.

 

4.3 DSPG is not obliged to accept and implement Updates or to use the versions
as indicated in the Release Notes on the understanding, however, that if DSPG
should, for whatever reason, not implement Serviced Know How Updates in
accordance with the applicable Release Notes, the provisions of Section 2.3(c)
shall apply to such Serviced Know How.

 

5 SUPPORT SERVICES

 

5.1 NXP will, subject to the payment of the applicable fees as set out in Annex
5 (Pricing), provide to DSPG at its request made in accordance with Clause 9,
services directed at solving Errors, including answering questions, providing
workarounds and/or correcting errors, with respect to the Serviced Know How in
accordance with Annex 4. With respect to highest priority Incidents (belt stop)
as described in Annex 4, if more than [*] of Support Services should be required
for any Incident, then NXP may charge costs for such Support Services in excess
of [*] (“Excess Support Services”) as set forth in Annex 5, provided that if the
Error giving rise to the Incident affects not only DSPG but also business units
within NXP, the costs for such excess effort will be [*].

 

5.2 The Service Levels that NXP will provide are set forth in the table of
priority and response levels set forth in Annex 4 (Support Services and
Procedures) to this Agreement.

 

5.3 Any services directed at solving Incidents arising as a result of the
provision of Support Services in relation to a prior Incident will be provided
as services concerning such prior Incident.

 

5.4 NXP is not obliged to provide Support Services for (a) any Serviced Know How
to the extent that it is applied outside the NXP Standard Design Environment,
(b) Modified Serviced Know How, or (c) Outdated Versions and any Support
Services requested or required for (a), (b) or (c) may be refused or charged in
accordance with the prices set forth in Annex 5 as if those services are
Additional Services.

 

5.5 With respect to Serviced Know-How which in the course of re-use between NXP
business units has been developed in NXP business units other than NXP Corp I&T,
NXP DSP-IC and NXP’s Sound and Systems group in Leuven (such other business
units the “Non-Specialised BU’s”), as listed in Annex 3, NXP will provide
Support Services within the limits of the technical capabilities of such
Non-Specialised BU’s in accordance with the priority and response level table
set forth in Annex 4. Since relevant knowledge in the Non-Specialised BU’s may
evaporate over time, NXP shall strive to address any Incident at the earliest
possible moment. For avoidance of doubt, nothing in this clause 5.5 will limit
or otherwise affect the parties’ rights and obligations under clause 3.4 (except
as expressly set forth therein) or clause 5.6.

 

5.6 With respect to [*], the parties will engage in knowledge transfer during
the period commencing on the Closing Date and ending on [*] (“Knowledge Transfer
Period”) as follows:

 

  (a)

With respect to [*]: In order to transfer knowledge to DSPG relating to the [*]
Know-How present in Non-Specialised BU’s, NXP shall allow access to the NXP
Design Environment during the Knowledge Transfer Period to such named DSPG
engineers as specifically designated by DSPG. The majority of the designated
DSPG engineers shall be former NXP engineers that have worked on the project and
in this environment

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   8



--------------------------------------------------------------------------------

 

prior to the Closing Date and all DSPG engineers shall be bound by DSPG to
appropriate non-disclosure agreements, the text of which is to be agreed between
the parties. In addition, during the Knowledge Transfer Period, NXP shall make
available engineers for training of the designated DSPG engineers for [*] as
requested by DSPG, up to a limit of [*]. DSPG shall ensure that the designated
engineers shall use the training facility so as to enable independent support
and to minimize support requests by DSPG to NXP after the Knowledge Transfer
Period.

 

  (b) With respect to [*]: NXP will make available to DSPG for each [*], upon
completion of the development of such [*]: the design database (including all
symbols and schematics, VerilogA models if any, test benches for simulation
considerations for floor plan and layout), the system level database (including
models and system test-benches, calibration and modulation schemes), and
documentation (including design and re-design documentation, technical notes
used as references, characterization reports and integration guidelines), which,
in so far as available, will include all [*] work done in respect thereof until
Closing Date. NXP will during the Knowledge Transfer Period also make available
engineers to provide training and engineering support for the foregoing items,
and to participate in DSPG design reviews and layout reviews as requested by
DSPG, up to a limit of [*]. DSPG acknowledges that the [*] is developing the [*]
targeted solely at NXP’s [*], that NXP has no obligation to DSPG to port the [*]
to any other manufacturing process node nor to help the adaptation of these [*]
for [*] applications, and that NXP makes no representations or warranties to
DSPG with respect to the suitability of any such [*] for use with any [*]. If
DSPG should also wish to receive Additional Services with respect to [*], such
support shall be provided in accordance with the terms of clause 6, subject to
the limitations of clause 5.5.

 

6 ADDITIONAL SERVICES

 

6.1 NXP Corp. I&T and NXP DSP-IC will, subject to the payment of the applicable
fees as set out in Annex 5 (Pricing), provide to DSPG additional services with
regard to Serviced Know How which are not Committed R&D Services, Maintenance
Services, Support Services or Failure Analysis Services or any other services
required to be performed by NXP under this Agreement, including answering
questions, providing workarounds or correcting errors, additional R&D services,
services in relation to physical design, design-in support, provision of
additional design IP views and major modifications and training (“Additional
Services”), on the understanding that NXP will only be obliged to provide an
Additional Service requested by DSPG if and to the extent (a) that without such
Additional Service the development or production of a Product or a Derivative
thereof would be materially affected and (b) NXP has sufficient capacity
available to provide such Additional Service. Requests for Additional Services
shall be processed through the relevant NXP board which prioritises all service
requests and NXP shall reasonably take high priority requests of DSPG into
account as if these were high priority requests of a NXP business unit. Outside
that scope, NXP will, at its discretion, reasonably consider requests for
Additional Services if it has sufficient capacity and if its business interests
and priorities are not affected and on reasonable commercial terms.

 

6.2 NXP will provide Additional Services under conditions equal to the
conditions under which comparable services are provided from time to time by NXP
Corp. I&T or NXP DSP-IC to NXP’s business units.

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   9



--------------------------------------------------------------------------------

7 FAILURE ANALYSIS SERVICES

 

7.1 NXP will, subject to the payment of the applicable fees as set out in Annex
5 (Pricing) and pursuant to purchase orders submitted by DSPG, provide to DSPG
failure analysis services for products manufactured under the MSCA in the “[*]”
(“Failure Analysis Services”), to the extent such failure analysis services
cannot be provided by any of NXP’s failure analysis labs in [*] (e.g., due to
lack of capacity or capability) in accordance with the Umbrella Transitional
Services Agreement.

 

8 IMPROVEMENTS

 

8.1 Any materials (in whatever form) provided by or for NXP under this Agreement
to DSPG or an Affiliate of DSPG with respect to the Serviced Know How shall be
deemed “NXP Know-How”, “NXP Software” or “[*] Technology”, as applicable, for
the purposes of the IPTLA, and all terms thereof, including the licence granted
and limitations of use shall apply equally in respect thereof.

 

9 GOVERNANCE

All requests for the provision of Services, including questions about Services
and requests for Additional Services shall be addressed to the NXP Corp. I&T
helpdesk as described in Annex 4 (Support Services and Procedures), and such
helpdesk shall be responsible for receiving all such requests and coordinating
NXP’s responses to such requests with NXP Corp. I&T, NXP DSP-IC, the
Non-Specialised BU’s, or the labs in Nijmegen providing the Failure Analysis
Services, as the case may be.

 

10 COSTS

 

10.1  For the period from Closing Date to [*], NXP shall provide the Maintenance
Services and the Support Services to DSPG for [*]. As of [*], NXP shall provide
the Maintenance Services and Support Services for a fee as set forth in Annex 5
(Pricing), subject to clause 10.5.

 

10.2  NXP will charge for the provision of Additional Services regional fees as
they may from time to time be charged [*], dependent upon where the work is
performed. The current prevailing regional fees are described in Annex 5
(Pricing) and may be corrected for inflation as set forth in clause 10.5.

 

10.3  NXP will charge for the provision of the Failure Analysis Services the
fees as set forth in Annex 5 (Pricing).

 

10.4  If the transactions as described in this Agreement and the Schedules
hereto are subject to any applicable value added tax (VAT), sales Tax or any
other similar Tax required by applicable law and regulations, NXP will be
allowed to charge such tax to DSPG, which will be paid by DSPG in addition to
the fees.

 

10.5  For each calendar year after [*], NXP may increase the prices for the
Services, provided that [*].

 

10.6  DSPG will bear its own costs associated with accepting and implementing
the Services.

 

11 INVOICING AND PAYMENT

 

11.1 

DSPG (or Affiliate designated by DSPG) shall issue purchase orders for the
Services. DSPG shall pay all amounts that become due for the Committed R& D
Services under the R&D Agreements

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   10



--------------------------------------------------------------------------------

 

(as such amounts are set forth in Annex 2) on and after the Closing Date. All
amounts due under the R&D Agreements up to the Closing Date shall be covered by
NXP.

 

11.2 All Services provided during any given month shall be invoiced by NXP to
DSPG no later than by [*], unless specified otherwise in Annex 5 (Pricing) to
this Agreement. NXP shall not include a profit component in the charge for any
Services other than as expressly set forth in this Agreement.

 

11.3 Unless contesting in good faith the fees set forth on an invoice, DSPG
shall or shall procure that such invoice will be paid within [*] of receipt of
the invoice. The invoice shall be accompanied by reasonable documentation
supporting the fees owed and shall set forth the Services provided and the fees
payable for each Service.

 

12 DISCLAIMER AND LIMITATION OF LIABILITY

 

12.1 No Warranties

The Parties acknowledge and agree that the services provided by NXP under this
Agreement are made on an “as is” basis and that neither Party makes and each
Party hereby expressly disclaims any express or implied representation or
warranty. Without limiting the generality of the foregoing, NXP disclaims all
implied warranties of merchantability, fitness for a particular purpose,
performance, non-existence of errors, title, enforceability and non-infringement
in connection with any Services or any information or deliverables provided by
NXP under this Agreement, and DSPG disclaims all implied warranties of
merchantability, fitness for a particular purpose, performance, non-existence of
errors, title, enforceability and non-infringement in connection with any
information or materials provided by DSPG under this Agreement.

 

12.2 Limitation of Liability

The parties acknowledge and agree that the primary objective of this Agreement
is to assist DSPG with certain Services for a transitional period of time after
the Closing Date. In furtherance hereof, the parties agree with the following:

 

  12.2.1  Services provided by NXP or its Affiliate: NXP (or its relevant
Affiliates) shall not be liable to DSPG (or its relevant Affiliates) for any
damages, unless such damages incurred or sustained by DSPG (or its relevant
Affiliate) result from: (i) gross negligence or wilful misconduct by NXP (or its
relevant Affiliate or third-party service provider performing Services pursuant
to clause 2.5), (ii) the failure by NXP (or its relevant Affiliate or
third-party service provider performing Services pursuant to clause 2.5) to
comply fully with its obligations to any of its employees, including, without
limitation, payment of wages, provision of benefits, and payment of employment
taxes, or (iii) material breach of any covenant contained in this Agreement by
NXP (or its relevant Affiliate or third-party service provider performing
Services pursuant to clause 2.5). In such event, NXP shall only be liable for
direct damages of DSPG (or its relevant Affiliate) and in no event shall NXP be
liable, whether in contract or in tort, for any indirect, incidental, special,
consequential or exemplary damages or loss of profits, whether arising out of
warranty or contract, gross negligence, wilful misconduct or other
non-intentional act, or otherwise, except for damages resulting from fraud or an
intentional breach under this Agreement.

 

  12.2.2

 Services provided by third-party service provider: NXP (or its relevant
Affiliate) shall not be liable to DSPG (or its relevant Affiliates) for any
damages incurred or suffered by DSPG (or its relevant Affiliates) relating to or
arising out of any failure of any third-party service provider arranged by DSPG.
Notwithstanding the foregoing, if NXP arranges for certain Services to be
provided by a third-party service provider after the Closing in

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   11



--------------------------------------------------------------------------------

 

accordance with clause 2.5 of this Agreement, NXP shall be liable to DSPG for
the third-party service provider’s provision of the Services during the
remainder of the term of the relevant Services to the same extent as clause
12.2.1 above. If DSPG and/or Affiliates should suffer damage through the failure
of such third party service provider, NXP shall have the following obligations:
i) in case such failure only affects DSPG and/or its Affiliates, NXP shall
assign to DSPG its rights of action under its agreement against such provider
with respect to such failure, or ii) in case such failure (or similar failures
resulting from substantially the same facts or circumstances) also affects one
or more of the NXP business units, or such failure only affects DSPG and/or its
Affiliates but the rights of action described in subsection i) are not
assignable to DSPG for any reason, then a) NXP will have the right and the
obligation to also take DSPG’s damages into account in enforcing its rights of
action under its agreement with such third party, b) DSPG will have the right to
be involved and informed of any such enforcement action and c) NXP may not
settle any claim of DSPG and/or its Affiliates without the prior written consent
of DSPG.

 

13 DURATION

 

13.1 This Agreement shall become effective on the Closing Date.

 

13.2 The Committed R&D Services described in each agreement attached hereto in
Annex 2 shall be provided for the duration set forth in clause 3.2.

 

13.3 The Services (other than the Committed R&D Services) shall be provided for
a transitional period as of the Closing Date up to and including [*], after
which NXP and DSPG may enter into negotiations to continue the provision of
certain services for a fee equal to [*] of the applicable fees as set forth in
Annex 5 (Pricing), subject to clause 10.5. Notwithstanding the foregoing, for
Serviced Know How in connection with the NXP Processes (as defined under the
Manufacturing Agreement) [*], NXP will continue to provide Maintenance Services
and Support Services (so that Products and their Derivatives can be maintained
for e.g. yield improvements, transfers, quality returns), for a fee equal to [*]
of the applicable fees as set forth in Annex 5 (Pricing), subject to clause
10.5, for the remainder of the period (on the understanding that the [*].

 

13.4 If NXP validly declares, in accordance with clause 22.2 of the MSCA, an
end-of-life to a specific NXP Process (as that term is defined in the MSCA) that
is a manufacturing process, NXP may [*]. In addition, NXP may terminate Services
in respect of any deliverable of Serviced Know How which is not related to any
NXP Processes as from [*] after the Effective Date, taking into account a [*]
prior written notice, only if NXP declares end-of life for such deliverable of
Serviced Know How applicable to all business lines of NXP and provided that if
the development or production of a Product or a Derivative thereof would be
materially affected by such end-of-life, such end-of-life shall not be
applicable for DSPG earlier than the end of [*].

 

14 TERMINATION AND ASSIGNMENT

 

14.1 The Agreement may be terminated before its expiry as set forth in clause 13
by either Party in the event of a material breach by the other Party of any
material representation, warranty, covenant or undertaking (including the
payment of fees due) contained in this Agreement that is not cured within thirty
(30) Business Days after the non-terminating Party receives written notice from
the terminating Party, describing the breach in detail and requiring it to be
remedied. In addition, DSPG may terminate the provision of any Service by giving
NXP ninety (90) days prior written notice, in which case all rights and
obligations of the parties under this Agreement will terminate with respect to
such Service.

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   12



--------------------------------------------------------------------------------

14.2 Termination of this Agreement pursuant to the terms hereof shall not act as
a waiver of any breach of this Agreement and shall not act as a release of
either Party from any liability for breach of such Party’s obligations under
this Agreement. Termination or expiration of this Agreement will not affect the
rights and obligations of the Parties under any other agreement between the
Parties.

 

14.3 No rights and obligations under this Agreement may be assigned to any
party, other than in combination with an assignment of all rights under the
IPTLA as allowed in clause 16.1 of the IPTLA, to that same party. In case of a
divestment or other transfer (be it in the form of a merger, consolidation,
corporate reorganization, sale of assets or like event) involving all or
substantially all of the then-remaining assets or business of (i) the Continued
Operations or (ii) DSPG to any third party, this Agreement shall terminate. At
the request of DSPG, NXP will grant, unless the third party to whom Services
would be provided is a competitor of NXP, equivalent services to such third
party for the purposes of operating the then remaining assets or business of the
Continued Operations. Such Services shall be of the same scope and subject to
the same conditions as the Services to be provided pursuant to this Agreement,
provided in any case that Services (i) shall only be continued for Serviced Know
How licensed to DSPG and its Affiliates pursuant to the IPTLA at the moment of
divestment and which are relevant to the divested company’s business, and
(ii) shall be limited to the business so divested and not extend to any
business, operation or activity with which it is or becomes combined, merged or
that otherwise grows “unnaturally”.

 

15 MISCELLANEOUS

 

15.1 No variation of this Agreement shall be binding upon either party unless
made in writing, signed by an authorized signatory of each of the Parties.

 

15.2 All notices or other communications hereunder, except for the reporting of
Errors and requests in accordance with clause 5 and 9, shall be given in
accordance with clause 17.11 of the SBSA.

 

15.3 The headings of this Agreement are for convenience purposes only and do not
constitute a part of this Agreement and shall not be construed to limit or
change any of the provisions hereof.

 

15.4 The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 

15.5 The provisions of this Agreement that by their nature are intended to
survive termination or expiration of this Agreement shall so survive.

 

15.6 This Agreement, the documents to be entered into pursuant to it and the
documents incorporated in it by reference (including the contracts set out in
Annex 2), save as expressly otherwise provided therein, shall be governed by and
construed in accordance with the laws of Switzerland (excluding the conflict of
law provisions of the Swiss Federal Act on International Private Law and
international treaties, in particular the Vienna Convention on the International
Sale of Goods dated 11 April 1980). Any action or proceeding in respect of any
claim arising out of or related to this Agreement shall be solely conducted by
NXP and DSPG in accordance with the procedure provided in clause 18 of the SBSA.

 

15.7 A Party’s failure to enforce at any time or for any period of time of the
provisions of this Agreement shall not be construed a waiver of such provisions
nor of the right of such Party thereafter to enforce each and every provision
herein contained.

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   13



--------------------------------------------------------------------------------

As witness, the Parties have caused this IP Library Services and R&D Agreement
to be signed by their duly authorised representatives.

 

DSP GROUP LTD.       /s/ Eli Ayalon     /s/ Dror Levy By:   Eli Ayalon     By:  
Dror Levy Title:   Chief Executive Officer     Title:   Chief Financial Officer
Date:   September 4, 2007     Date:   September 4, 2007

 

NXP SEMICONDUCTORS NETHERLANDS B.V.   /s/ Theo Claasen Name:   Theo Claasen
Title:   Executive Vice President, Business Development Date:   September 4,
2007

Parent Guarantee of DSP Group, Inc.

DSP Group, Inc., a company incorporated under the laws of the State of Delaware,
United States of America, having its address at 2580 North First Street, Suite
460, San Jose, CA 95131, United States of America, hereby:

(i) as a separate and independent obligation, unconditionally and irrevocably
guarantees to NXP, and shall be jointly and severally liable, as co-principal
debtor to NXP for the due and punctual performance and observance by DSPG of all
its obligations under or pursuant to clauses 10 and 11 of this Agreement (the
“Guaranteed Obligations”); and

(ii) agrees to indemnify, defend and hold harmless NXP and, as an irrevocable
third party stipulation, all other members of NXP’s group against all Losses (as
defined in the SBSA) which any of same may suffer through or arising from any
breach by DSPG of the Guaranteed Obligations.

 

DSP GROUP, LTD.       /s/ Eli Ayalon     /s/ Dror Levy By:   Eli Ayalon     By:
  Dror Levy Title:   Chief Executive Officer     Title:   Chief Financial
Officer Date:   September 4, 2007     Date:   September 4, 2007

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   14



--------------------------------------------------------------------------------

ALL ANNEXES HAVE BEEN DELETED FROM THE REDACTED VERSION OF THE IP LIBRARY
SERVICES AND R&D AGREEMENT

ANNEX 1         INTENTIONALLY LEFT BLANK

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   15



--------------------------------------------------------------------------------

ALL ANNEXES HAVE BEEN DELETED FROM THE REDACTED VERSION OF THE IP LIBRARY
SERVICES AND R&D AGREEMENT

ANNEX 2         COMMITTED R&D SERVICES

[*]

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   16



--------------------------------------------------------------------------------

ALL ANNEXES HAVE BEEN DELETED FROM THE REDACTED VERSION OF THE IP LIBRARY
SERVICES AND R&D AGREEMENT

ANNEX 3         MAINTENANCE SERVICES

[*]

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   17



--------------------------------------------------------------------------------

ALL ANNEXES HAVE BEEN DELETED FROM THE REDACTED VERSION OF THE IP LIBRARY
SERVICES AND R&D AGREEMENT

ANNEX 4         SUPPORT SERVICES AND PROCEDURES

[*]

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   18



--------------------------------------------------------------------------------

ALL ANNEXES HAVE BEEN DELETED FROM THE REDACTED VERSION OF THE IP LIBRARY
SERVICES AND R&D AGREEMENT

ANNEX 5         PRICING

[*]

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS

MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

   19